
	
		IB
		 Union Calendar No. 326
		111th CONGRESS
		2d Session
		H. R. 5629
		[Report No. 111–567, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 29, 2010
			Mr. Oberstar (for
			 himself, Mr. Cummings,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. DeFazio,
			 Mr. Nadler of New York,
			 Mr. Larsen of Washington,
			 Mr. Capuano,
			 Mr. Bishop of New York, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on the
			 Judiciary and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			July 27, 2010
			Additional sponsors: Ms.
			 Jackson Lee of Texas, Mr.
			 Hare, Mr. Filner,
			 Mr. Johnson of Georgia,
			 Ms. Richardson,
			 Mr. Kagen,
			 Mr. Hall of New York, and
			 Mr. Carnahan
		
		
			July 27, 2010
			Reported from the
			 Committee on Transportation and
			 Infrastructure
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			July 27, 2010
			Committees on the Judiciary and
			 Natural Resources
			 discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on June 29, 2010
		
		
			
		
		A BILL
		To ensure full recovery from responsible
		  parties of damages for physical and economic injuries, adverse effects on the
		  environment, and clean up of oil spill pollution, to improve the safety of
		  vessels and pipelines supporting offshore oil drilling, to ensure that there
		  are adequate response plans to prevent environmental damage from oil spills,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Oil Spill Accountability and
			 Environmental Protection Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Repeal of and adjustments to limitation
				on liability.
					Sec. 3. Evidence of financial responsibility
				for offshore facilities.
					Sec. 4. Damages to human health.
					Sec. 5. Clarification of liability for
				discharges from mobile offshore drilling units.
					Sec. 6. Standard of review for damage
				assessment.
					Sec. 7. Information on claims.
					Sec. 8. Limitation of Liability
				Act.
					Sec. 9. Death on the High Seas Act.
					Sec. 10. Jones Act.
					Sec. 11. Americanization of offshore operations
				in the exclusive economic zone.
					Sec. 12. Safety management systems for mobile
				offshore drilling units.
					Sec. 13. Safety standards for mobile offshore
				drilling units.
					Sec. 14. Coast Guard marine safety
				workforce.
					Sec. 15. Operational control of mobile offshore
				drilling units.
					Sec. 16. Leave retention authority.
					Sec. 17. Single-hull tankers.
					Sec. 18. Repeal of response plan
				waiver.
					Sec. 19. National Contingency Plan.
					Sec. 20. Tracking Database.
					Sec. 21. Safety of transportation-related
				offshore platforms.
					Sec. 22. Evaluation and approval of response
				plans; maximum penalties.
					Sec. 23. Oil and hazardous substance cleanup
				technologies.
					Sec. 24. Implementation of oil spill prevention
				and response authorities.
					Sec. 25. Disaster damage notification and
				assessment.
					Sec. 26. Impacts to Indian Tribes.
					Sec. 27. National Commission study of Federal
				management and oversight of offshore drilling.
					Sec. 28. Federal enforcement
				actions.
					Sec. 29. Time required before electing to
				proceed with judicial claim or against the Fund.
					Sec. 30. Report on former Coast Guard officials
				employed by recognized organizations of foreign flag
				administrations.
					Sec. 31. Authorized level of Coast Guard
				personnel.
					Sec. 32. Clarification of memorandums of
				understanding.
					Sec. 33. Study of health effects of oil
				spill.
					Sec. 34. Offshore energy security.
					Sec. 35. Oil spill response vessel
				database.
					Sec. 36. Offshore sensing and monitoring
				systems.
					Sec. 37. Vice commandant; vice
				admirals.
					Sec. 38. Oil and gas exploration and
				production.
					Sec. 39. Authorization of
				appropriations.
				
			2.Repeal of and
			 adjustments to limitation on liability
			(a)In
			 generalSection 1004 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2704) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2)—
						(i)by striking
			 $800,000,, and inserting $800,000,; and
						(ii)by adding
			 and after the semicolon at the end;
						(B)by striking paragraph
			 (3); and
					(C)by redesignating
			 paragraph (4) as paragraph (3);
					(2)in subsection (b)(2) by
			 striking the second sentence; and
				(3)by striking subsection (d)(4) and inserting
			 the following:
					
						(4)Adjustment of limits on
				liabilityNot later than 3
				years after the date of enactment of the Oil
				Spill Accountability and Environmental Protection Act of 2010,
				and at least once every 3 years thereafter, the President shall review the
				limits on liability specified in subsection (a) and shall by regulation revise
				such limits upward to reflect either the amount of liability that the President
				determines is commensurate with the risk of discharge of oil presented by a
				particular category of vessel or any increase in the Consumer Price Index,
				whichever is
				greater.
						.
				(b)ApplicationThe
			 repeals and amendments made by this section shall apply to all claims arising
			 from events or activities occurring on or after April 19, 2010, including to
			 claims pending on or before the date of enactment of this Act.
			3.Evidence of financial
			 responsibility for offshore facilities
			(a)ModificationSection 1016(c)(1) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2716(c)(1)) is amended—
				(1)in subparagraph (B) by
			 striking subparagraph (A) is and all that follows before the
			 period and inserting subparagraph (A) is $1,500,000,000;
				(2)by striking subparagraph
			 (C) and inserting the following:
					
						(C)Greater amount
							(i)Specific
				facilitiesIf the President
				determines that an amount of financial responsibility for a responsible party
				that is greater than the amount required by subparagraph (B) is justified based
				on the relative operational, environmental, human health, and other risks posed
				by the quantity, quality, or location of oil that is explored for, drilled for,
				produced, or transported by the responsible party, the evidence of financial
				responsibility required shall be for an amount determined by the
				President.
							(ii)Adjustment for all
				offshore facilities
								(I)In
				generalNot later than 3
				years after the date of enactment of the Oil
				Spill Accountability and Environmental Protection Act of 2010,
				and at least once every 3 years thereafter, the President shall review the
				level of financial responsibility specified in subparagraph (B) and may by
				regulation revise such level upwards to a level that the President determines
				is justified based on the relative operational, environmental, human health,
				and other risks posed by the quantity, quality, or location of oil that is
				explored for, drilled for, produced, or transported by the responsible
				party.
								(II)Notice to
				CongressUpon completion of a
				review specified in subclause (I), the President shall notify Congress as to
				whether the President will revise the levels of financial responsibility and
				the factors for making such
				determination.
								;
				and
				(3)by striking subparagraph
			 (E).
				(b)Application; Transition
			 period
				(1)In
			 generalThe amendments made
			 by this section shall take effect on the date of enactment of this Act and
			 shall apply to any lease for exploration, development, or production of
			 minerals, as defined by the Outer Continental Shelf Lands Act (43 U.S.C. 1331
			 et seq.), that the Secretary of the Interior awards after the date of enactment
			 of this Act.
				(2)Transition
			 periodNotwithstanding paragraph (1), not later than 6 months
			 after the date of enactment of this Act, the President shall require any person
			 who holds, on the date of enactment of this Act, a lease for exploration,
			 development, or production of minerals, as defined by the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.), located in the navigable waters,
			 adjoining shoreline, or the Exclusive Economic Zone of the United States to
			 provide evidence of financial responsibility consistent with the amendments
			 made by this section.
				4.Damages to human
			 health
			(a)In
			 generalSection 1002(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2702(b)(2)) is amended by adding at
			 the end the following:
				
					(G)Human health
						(i)In
				generalDamages to human health, including fatal injuries, which
				shall be recoverable by any claimant who has a demonstrable, adverse impact to
				human health or, in the case of a fatal injury to an individual, a claimant
				filing a claim on behalf of such individual.
						(ii)InclusionFor
				purposes of clause (i), the term human health includes mental
				health.
						.
			(b)ApplicationThe
			 amendment made by subsection (a) shall apply to all claims arising from events
			 or activities occurring on or after April 19, 2010, including such claims
			 pending on or before the date of enactment of this Act.
			5.Clarification of
			 liability for discharges from mobile offshore drilling units
			(a)In
			 generalSection 1004(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2704(b)(2)) is amended—
				(1)by striking from
			 any incident described in paragraph (1) and inserting from any
			 discharge of oil, or substantial threat of a discharge of oil, into or upon the
			 water; and
				(2)by striking
			 liable and inserting liable as described in paragraph
			 (1).
				(b)ApplicationThe
			 amendments made by subsection (a) shall apply to all claims arising from events
			 or activities occurring on or after April 19, 2010, including such claims
			 pending on or before the date of enactment of this Act.
			6.Standard of review for
			 damage assessmentSection
			 1006(e)(2) of the Oil Pollution Act of 1990 (33 U.S.C. 2706(e)(2)) is
			 amended—
			(1)in the heading by
			 striking Rebuttable
			 presumption and inserting Judicial review of assessments; and
			(2)by striking have the force and
			 effect and all that follows before the period and inserting the
			 following: be subject to judicial review under subchapter II of chapter
			 5 of title 5, United States Code (commonly known as the Administrative
			 Procedure Act), on the basis of the administrative record developed by the lead
			 Federal trustee as provided in such regulations.
			7.Information on
			 claims
			(a)In
			 generalTitle I of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.) is amended by inserting after
			 section 1013 the following:
				
					1013A.Information on
				claimsIn the event of a spill
				of national significance, the President may require a responsible party or a
				guarantor of a source designated under section 1014(a) to provide to the
				President any information on or related to claims, either individually, in the
				aggregate, or both, that the President requests, including—
						(1)the transaction date or
				dates of such claims, including processing times; and
						(2)any other data pertaining
				to such claims necessary to ensure the performance of the responsible party or
				the guarantor with regard to the processing and adjudication of such
				claims.
						.
			(b)Conforming
			 amendmentThe table of
			 contents contained in section 2 of such Act is amended by inserting after the
			 item relating to section 1013 the following:
				
					
						Sec. 1013A. Information on
				claims.
					
					.
			(c)ApplicationThe
			 amendments made by this section shall apply to all claims arising from events
			 or activities occurring on or after April 19, 2010, including such claims
			 pending on or before the date of enactment of this Act.
			8.Limitation of Liability
			 Act
			(a)RepealChapter 305 of title 46, United States
			 Code, is amended—
				(1)by repealing sections
			 30505, 30506, 30507, 30511, and 30512; and
				(2)by redesignating sections
			 30508 through 30510 as sections 30505 through 30507, respectively.
				(b)Conforming and clerical
			 amendments
				(1)Oil Pollution Act of
			 1990Section 1018 of the Oil Pollution Act of 1990 (33 U.S.C.
			 2718) is amended—
					(A)in subsection (a), by
			 striking or the Act of March 3, 1851; and
					(B)in subsection (c), by
			 striking , the Act of March 3, 1851 (46 U.S.C. 183 et
			 seq.),.
					(2)Title
			 46Section 14305(a) of title 46, United States Code, is amended
			 by striking paragraph (5) and redesignating paragraphs (6) through (15) as
			 paragraphs (5) through (14), respectively.
				(3)Clerical
			 amendmentThe analysis at the
			 beginning of chapter 305 of title 46, United States Code, is amended by
			 striking the items relating to sections 30505 through 30512 and inserting the
			 following:
					
						
							30505. Provisions requiring notice of claim or
				limiting time for bringing action. 
							30506. Provisions limiting liability for
				personal injury or death.
							30507. Vicarious liability for medical
				malpractice with regard to
				crew.
						
						.
				(c)ApplicationThe
			 repeals and amendments made by this section shall apply to all claims arising
			 from events or activities occurring on or after April 19, 2010, including to
			 claims pending on or before the date of enactment of this Act.
			9.Death on the High Seas
			 Act
			(a)In
			 generalThe Death on the High Seas Act (chapter 303 of title 46,
			 United States Code), is amended—
				(1)in section 30302—
					(A)by inserting or law after
			 admiralty; and
					(B)by striking the last
			 sentence and inserting The action shall be for the exclusive benefit of
			 the survivors, including the decedent’s spouse, parent, child, or dependent
			 relatives.;
					(2)in section 30303—
					(A)by inserting and
			 nonpecuniary loss after pecuniary loss;
					(B)by striking by and all that
			 follows through the end, and inserting , plus a fair compensation for
			 the decedent’s pain and suffering.; and
					(C)by adding at the end the
			 following: In this section, the term nonpecuniary loss
			 means losses authorized under general maritime law including loss of care,
			 comfort, and companionship.;
					(3)in section 30305 by inserting or
			 law after admiralty;
				(4)in section 30306, by
			 inserting or law after admiralty;
				(5)by striking section
			 30307; and
				(6)in the analysis at the
			 beginning of such chapter, by striking the item relating to section
			 30307.
				(b)ApplicationThe amendments made by subsection (a) shall
			 apply to all claims arising from events or activities occurring on or after
			 April 19, 2010, including such claims pending on or before the date of
			 enactment of this Act.
			10.Jones Act
			(a)In
			 generalSection 30104 of
			 title 46, United States Code, is amended—
				(1)in the second sentence,
			 by striking Laws and inserting Except as provided in
			 subsection (b), laws;
				(2)by inserting (a)
			 In
			 general.— before the first sentence; and
				(3)by adding at the end the
			 following:
					
						(b)Nonpecuniary losses for
				deathIn addition to other
				amounts authorized by law, the recovery for a seaman who dies may also include
				nonpecuniary losses that are authorized under general maritime law, such as the
				loss of care, comfort, and
				companionship.
						.
				(b)ApplicationThe amendments made by subsection (a) shall
			 apply to all claims arising from events or activities occurring on or after
			 April 19, 2010, including such claims pending on or before the date of
			 enactment of this Act.
			11.Americanization of
			 offshore operations in the Exclusive Economic Zone
			(a)Registry endorsement
			 required
				(1)In
			 generalSection 12111 of
			 title 46, United States Code, is amended by adding at the end the
			 following:
					
						(e)Resource activities in
				the EEZExcept for activities
				requiring an endorsement under sections 12112 or 12113, only a vessel for which
				a certificate of documentation with a registry endorsement is issued and that
				is owned by a citizen of the United States (as determined under section
				50501(d)) may engage in support of exploration, development, or production of
				resources in, on, above, or below the exclusive economic zone or any other
				activity in the exclusive economic zone to the extent that the regulation of
				such activity is not prohibited under customary international
				law.
						.
				(2)ApplicationThe amendment made by paragraph (1) applies
			 only with respect to exploration, development, production, and support
			 activities that commence on or after July 1, 2011.
				(b)Legal
			 authoritySection 2301 of title 46, United States Code, is
			 amended—
				(1)by striking
			 chapter and inserting title; and
				(2)by inserting after
			 1988 the following: and the exclusive economic zone to
			 the extent that the regulation of such operation is not prohibited under
			 customary international law.
				(c)Training for Coast
			 Guard personnelNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the department in which the Coast Guard
			 is operating shall establish a program to provide Coast Guard personnel with
			 the training necessary for the implementation of the amendments made by this
			 section.
			12.Safety management
			 systems for mobile offshore drilling unitsSection 3203 of title 46, United States
			 Code, is amended—
			(1)by redesignating
			 subsection (b) as subsection (c); and
			(2)by inserting after
			 subsection (a) the following:
				
					(b)Mobile offshore
				drilling unitsThe safety management system described in
				subsection (a) for a mobile offshore drilling unit operating in waters subject
				to the jurisdiction of the United States (including the exclusive economic
				zone) shall include processes, procedures, and policies related to the safe
				operation and maintenance of the machinery and systems on board the unit that
				are used for the industrial business and functions of the unit, including
				drilling
				operations.
					.
			13.Safety standards for
			 mobile offshore drilling unitsSection 3306 of title 46, United States
			 Code, is amended by adding at the end the following:
			
				(k)In prescribing regulations for mobile
				offshore drilling units, the Secretary shall develop standards to address a
				worst-case event involving a discharge as that term is defined in section 1001
				of the Oil Pollution Act of 1990 (33 U.S.C.
				2701).
				.
		14.Coast Guard marine
			 safety workforce
			(a)In
			 generalChapter 5 of title 14, United States Code, is amended by
			 adding at the end the following:
				
					99.Marine safety
				workforce
						(a)Marine safety
				workforceThe Secretary,
				acting through the Commandant—
							(1)shall designate a
				sufficient number of positions to be in the Coast Guard’s marine safety
				workforce to perform vessel inspections and marine casualty investigations;
				and
							(2)shall ensure that a
				sufficient number of fully qualified officers, members, and civilian employees
				of the Coast Guard are assigned to those positions.
							(b)Career
				pathsThe Secretary, acting
				through the Commandant, shall ensure that appropriate career paths for an
				officer, member, or civilian employee of the Coast Guard who wishes to pursue a
				career in marine safety are identified in terms of the education, training,
				experience, and assignments necessary for career progression to the most senior
				marine safety positions. The Secretary shall make available published
				information on such career paths.
						(c)QualificationsWith
				regard to the marine safety workforce, an officer, member, or civilian employee
				of the Coast Guard assigned as a—
							(1)marine inspector shall
				have the training, experience, and qualifications equivalent to that required
				for a similar position at a classification society recognized by the Secretary
				under section 3316 of title 46 for the type of vessel, system, or equipment
				that is inspected;
							(2)marine casualty
				investigator shall have training, experience, and qualifications in
				investigation, marine casualty reconstruction, evidence collection and
				preservation, human factors, and documentation using best investigation
				practices by Federal and non-Federal entities;
							(3)marine safety engineer
				shall have knowledge, skill, and practical experience in—
								(A)the construction and
				operation of commercial vessels;
								(B)judging the character,
				strength, stability, and safety qualities of such vessels and their equipment;
				or
								(C)the qualifications and
				training of vessel personnel; or
								(4)marine inspector inspecting mobile offshore
				drilling units shall have knowledge, skill, and practical experience in—
								(A)Federal, State, and
				international law compliance;
								(B)personnel
				training;
								(C)drilling
				operations;
								(D)mobile offshore drilling
				unit and maritime safety;
								(E)the effect of weather on
				mobile offshore drilling unit safety and operations;
								(F)ship handling and
				positioning; and
								(G)emergency
				procedures.
								(d)Apprenticeship
				requirements
							(1)In
				generalAn officer, member,
				or civilian employee of the Coast Guard in training to become a marine
				inspector, marine casualty investigator, or a marine safety engineer shall
				serve a minimum of one-year apprenticeship, unless otherwise directed by the
				Commandant, under the guidance of a qualified marine inspector (including an
				inspector of mobile offshore drilling units), marine casualty investigator, or
				marine safety engineer. The Commandant may authorize shorter apprenticeship
				periods for certain qualifications, as appropriate.
							(2)Highly specialized
				vessels
								(A)In
				generalIn addition to the requirement under paragraph (1), any
				officer, member, or employee of the Coast Guard assigned as a marine inspector
				or marine casualty investigator with responsibility for inspecting or
				responding to casualties involving highly specialized vessels must have served
				a minimum of 6 months apprenticeship with those vessels.
								(B)Highly specialized
				vessels definedIn this paragraph the term highly
				specialized vessel includes mobile offshore drilling units, tank
				vessels, and vessels carrying certain dangerous cargoes as defined by the
				Commandant.
								.
			(b)Clerical
			 amendmentThe analysis at the
			 beginning of such chapter is amended by adding at the end the following:
				
					
						99. Marine safety
				workforce.
					
					.
			(c)Support for maritime
			 safety and security teams participating in Deepwater Horizon
			 response
				(1)review and
			 reportThe Secretary of the department in which the Coast Guard
			 is operating shall review and report to Congress on the needs of maritime
			 safety and security teams participating in patrols and setup of safety zones
			 for, and management of, the discharge of oil that began in 2010 in connection
			 with the explosion on, and sinking of, the mobile offshore drilling unit
			 Deepwater Horizon.
				(2)FundingThere
			 is authorized to be appropriated to such Secretary, to remain available until
			 expended, such sums as are necessary to support the response of the Coast Guard
			 and any Coast Guard maritime safety and security team in such patrols, setup of
			 safety zones, and management.
				15.Operational control of
			 mobile offshore drilling units
			(a)Licenses for masters of
			 mobile offshore drilling units
				(1)In
			 generalChapter 71 of title 46, United States Code, is amended by
			 redesignating sections 7104 through 7114 as sections 7105 through 7115,
			 respectively, and by inserting after section 7103 the following:
					
						7104.Licenses for masters
				of mobile offshore drilling unitsA license as master of a mobile offshore
				drilling unit may be issued only to an applicant who has been issued a license
				as master under section 7101(c)(1) and has demonstrated the knowledge,
				understanding, proficiency, and sea service required to be responsible for all
				industrial business or functions of a mobile offshore drilling unit, including
				all drilling operations of that type of unit for which the applicant is to be
				licensed.
						.
				(2)Conforming
			 amendmentSection 7109 of such title, as so redesignated, is
			 amended by striking section 7106 or 7107 and inserting
			 section 7107 or 7108.
				(3)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by striking the items relating to sections 7104 through 7114 and
			 inserting the following:
					
						
							7104. Licenses for masters of mobile offshore
				drilling units.
							7105. Certificates for medical doctors and
				nurses.
							7106. Oaths.
							7107. Duration of licenses.
							7108. Duration of certificates of
				registry.
							7109. Termination of licenses and certificates
				of registry.
							7110. Review of criminal records.
							7111. Exhibiting licenses.
							7112. Oral examinations for
				licenses.
							7113. Licenses of masters or mates as
				pilots.
							7114. Exemption from draft.
							7115.
				Fees.
						
						.
				(b)Requirement for
			 certificate of inspectionSection 8101(a)(2) of title 46, United
			 States Code, is amended by inserting before the semicolon the following:
			 and shall at all times be under the command of a master licensed under
			 section 7104.
			(c)Effective
			 dateThe amendments made by this section shall take effect 6
			 months after the date of enactment of this Act.
			16.Leave retention
			 authority
			(a)In
			 generalChapter 11 of title 14, United States Code, is amended by
			 inserting after section 425 the following:
				
					426.Emergency leave
				retention authority
						(a)In
				generalA duty assignment for
				an active duty member of the Coast Guard in support of a declaration of a major
				disaster or emergency by the President under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or in response to
				a spill of national significance shall be treated, for the purpose of section
				701(f)(2) of title 10, as a duty assignment in support of a contingency
				operation.
						(b)DefinitionsIn this section:
							(1)Spill of national
				significanceThe term spill of national significance
				means a discharge of oil or a hazardous substance that is declared by the
				Commandant to be a spill of national significance.
							(2)DischargeThe
				term discharge has the meaning given that term in section 1001 of
				the Oil Pollution Act of 1990 (33 U.S.C.
				2701).
							.
				
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by inserting
			 after the item relating to section 425 the following:
				
					
						426. Emergency leave retention
				authority.
					
					.
			17.Single-hull
			 tankers
			(a)Application of tank
			 vessel construction standardsSection 3703a(b) of title 46,
			 United States Code, is amended by striking paragraph (3), and redesignating
			 paragraphs (4) through (6) as paragraphs (3) through (5), respectively.
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on January
			 1, 2011.
			18.Repeal of response plan
			 waiverSection 311(j)(5)(G) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1321(j)(5)(G)) is
			 amended—
			(1)by striking a tank
			 vessel, nontank vessel, offshore facility, or onshore facility and
			 inserting a nontank vessel;
			(2)by striking tank
			 vessel, nontank vessel, or facility and inserting nontank
			 vessel; and
			(3)by adding at the end the
			 following: A mobile offshore drilling unit, as such term is defined in
			 section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701), is not eligible
			 to operate without a response plan approved under this section..
			19.National Contingency
			 Plan
			(a)Guidelines for
			 containment boomsSection
			 311(d)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1321(d)(2)) is
			 amended by adding at the end the following:
				
					(N)Guidelines regarding the use of containment
				booms to contain a discharge of oil or a hazardous substance, including
				identification of quantities of containment booms likely to be needed,
				available sources of containment booms, and best practices for containment boom
				placement, monitoring, and
				maintenance.
					.
			(b)Schedule for use of
			 dispersants, other chemicals, and other spill mitigating devices and
			 substancesSection 311(d) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1321(d)) is amended by
			 adding at the end the following:
				
					(5)Schedule for use of
				dispersants, other chemicals, and other spill mitigating devices and
				substances
						(A)RulemakingNot later than 15 months after the date of
				enactment of this paragraph, the President, acting through the Administrator,
				after providing notice and an opportunity for public comment, shall issue a
				revised regulation for the development of the schedule for the use of
				dispersants, other chemicals, and other spill mitigating devices and substances
				developed under paragraph (2)(G) in a manner that is consistent with the
				requirements of this paragraph and shall modify the existing schedule to take
				into account the requirements of the revised regulation.
						(B)Schedule listing
				requirementsIn issuing the
				regulation under subparagraph (A), the Administrator shall—
							(i)with respect to dispersants, other
				chemicals, and other spill mitigating substances included or proposed to be
				included on the schedule under paragraph (2)(G)—
								(I)establish minimum
				toxicity and efficacy testing criteria, taking into account the results of the
				study carried out under subparagraph (C);
								(II)provide for testing or
				other verification (independent from the information provided by an applicant
				seeking the inclusion of such dispersant, chemical, or substance on the
				schedule) related to the toxicity and effectiveness of such dispersant,
				chemical, or substance;
								(III)establish a framework
				for the application of any such dispersant, chemical, or substance,
				including—
									(aa)quantity restrictions or
				application conditions;
									(bb)the quantity thresholds
				for which consultation with and approval by the Regional Response Team and the
				Federal On-Scene Coordinator is required;
									(cc)the criteria to be used
				to develop the appropriate maximum quantity of any such dispersant, chemical,
				or substance that the Administrator determines may be used, both on a daily and
				cumulative basis; and
									(dd)a ranking, by geographic area, of any such
				dispersant, chemical, or substance based on a combination of its effectiveness
				for each type of oil and its level of toxicity;
									(IV)establish a requirement that the volume of
				oil or hazardous substance discharged, and the volume and location of any such
				dispersant, chemical, or substance used, be measured and made publicly
				available;
								(V)notwithstanding any other
				provision of law, require the public disclosure of the specific chemical
				identity, including the chemical and common name of any ingredients contained
				in, and specific chemical formulas or mixtures of, any such dispersant,
				chemical, or substance; and
								(VI)in addition to existing
				authority, expressly provide a mechanism for the delisting of any such
				dispersant, chemical, or substance based on any information made available to
				the Administrator that demonstrates that such dispersant, chemical, or
				substance poses a significant risk to or impact on human health or the
				environment;
								(ii)with respect to a dispersant, other
				chemical, and other spill mitigating substance not specifically identified on
				the schedule, and prior to the use of such dispersant, chemical, or substance
				in accordance with paragraph (2)(G), establish—
								(I)the minimum toxicity and
				efficacy levels for such dispersant, chemical, or substance;
								(II)the information,
				including the specific chemical identity, formula, and mixtures, on such
				dispersant, other chemical, or other spill mitigating substance that shall be
				made publicly available; and
								(III)such additional
				information as the Administrator determines necessary; and
								(iii)with respect to other
				spill mitigating devices included or proposed to be included on the schedule
				under paragraph (2)(G)—
								(I)require the manufacturer
				of such device to carry out a study of the risks and effectiveness of the
				device according to guidelines developed and published by the Administrator;
				and
								(II)in addition to existing
				authority, expressly provide a mechanism for the delisting of any such device
				based on any information made available to the Administrator that demonstrates
				that such device poses a significant risk to or impact on human health or the
				environment.
								(C)Study
							(i)In
				generalNot later than 3
				months after the date of enactment of this paragraph, the Administrator shall
				initiate a study of the potential risks and impacts to human health and the
				environment, including acute and chronic risks, from the use of dispersants,
				other chemicals, and other spill mitigating substances, if any, that may be
				used to carry out the National Contingency Plan, including an assessment of
				such risks and impacts—
								(I)on a representative sample of biota and
				types of oil from locations where such dispersants, chemicals, or substances
				may potentially be used;
								(II)on human health,
				including individuals most likely to come into contact with such dispersants,
				chemicals, or substances, such as oil spill response action workers; and
								(III)that result from any
				by-products created from the use of such dispersants, chemicals, or
				substances.
								(ii)Information from
				manufacturers
								(I)In
				generalIn conjunction with
				the study authorized by clause (i), the Administrator shall determine the
				requirements for manufacturers of dispersants, chemicals, or substances to
				evaluate the potential risks and impacts to human health and the environment,
				including acute and chronic risks, associated with the use of the dispersants,
				chemicals, or substances and any byproducts generated by such use and to
				provide the details of such evaluation as a condition for listing on the
				schedule according to guidelines developed and published by the
				Administrator.
								(II)Minimum requirements
				for evaluationAny evaluation
				carried out by a manufacturer under this clause shall include—
									(aa)information on the oils and locations where
				such dispersants, chemicals, or substances may potentially be used;
									(bb)an evaluation of the
				variety of different dispersants, chemicals, or substances that may be used in
				a response; and
									(cc)an assessment of
				application and impacts from subsea use of the dispersant, chemical, or
				substance, including the potential long term effects of such use.
									(D)Periodic
				revisions
							(i)In
				generalNot later than 5
				years after the date of the issuance of the regulation under this paragraph,
				and at least once every 5 years thereafter, the Administrator shall review the
				schedule for the use of dispersants, other chemicals, and other spill
				mitigating devices and substances that may be used to carry out the National
				Contingency Plan and update or revise the schedule, as necessary, to ensure the
				protection of human health and the environment.
							(ii)EffectivenessThe Administrator shall ensure, to the
				maximum extent practicable, that each update or revision to the schedule
				increases the minimum effectiveness value necessary for listing a dispersant,
				other chemical, or other spill mitigating device or substance on the
				schedule.
							(E)Approval of use and
				application of dispersants
							(i)In
				generalIn issuing the regulation under subparagraph (A), the
				Administrator shall require the approval of the Federal On-Scene Coordinator,
				in coordination with the Administrator, for all uses of a dispersant, other
				chemical, or other spill mitigating substance in any removal action,
				including—
								(I)any such dispersant,
				chemical, or substance that is included on the schedule developed pursuant to
				this subsection; or
								(II)any dispersant,
				chemical, or other substance that is included as part an approved area
				contingency plan or response plan developed under this section.
								(ii)RepealAny
				part of section 300.910 of title 40, Code of Federal Regulations, that is
				inconsistent with this paragraph is hereby repealed.
							(6)Review of and
				Development of Criteria for Evaluating Response Plans
						(A)ReviewNot
				later than 6 months after the date of enactment of this paragraph, the
				President shall review the procedures and standards developed under paragraph
				(2)(J) to determine their sufficiency in ceasing and removing a worst case
				discharge of oil or hazardous substances, and for mitigating or preventing a
				substantial threat of such a discharge.
						(B)RulemakingNot
				later than 1 year after the date of enactment of this paragraph, the President,
				after providing notice and an opportunity for public comment, shall undertake a
				rulemaking to—
							(i)revise the procedures and
				standards for ceasing and removing a worst case discharge of oil or hazardous
				substances, and for mitigating or preventing a substantial threat of such a
				discharge; and
							(ii)develop a metric for
				evaluating the National Contingency Plan, Area Contingency Plans, and tank
				vessel, nontank vessel, and facility response plans consistent with the
				procedures and standards developed pursuant to this
				paragraph.
							.
			(c)Inclusion of
			 containment booms in Area Contingency PlansSection 311(j)(4)(C)(iv) of such Act (33
			 U.S.C. 1321(j)(4)(C)(iv)) is amended by striking (including firefighting
			 equipment) and inserting (including firefighting equipment and
			 containment booms).
			20.Tracking
			 DatabaseSection 311(b) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(b)) is amended by adding at
			 the end the following:
			
				(13)Tracking
				database
					(A)In
				generalThe President shall
				create a database to track all discharges of oil or hazardous
				substances—
						(i)into the waters of the
				United States, adjoining shorelines, or into or upon the waters of the
				contiguous zone;
						(ii)in connection with
				activities under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)
				or the Deepwater Port Act of 1974 (33 U.S.C. 1501 et seq.); or
						(iii)which may affect
				natural resources belonging to, appertaining to, or under the exclusive
				management authority of the United States (including resources under the
				Fishery Conservation and Management Act of 1976 (16 U.S.C. 1801 et
				seq.)).
						(B)RequirementsThe database shall—
						(i)include—
							(I)the name of the vessel or
				facility;
							(II)the name of the owner,
				operator, or person in charge of the vessel or facility;
							(III)the date of the
				discharge;
							(IV)the volume of the
				discharge;
							(V)the location of the
				discharge, including an identification of any receiving waters that are or
				could be affected by the discharge;
							(VI)a record of any
				determination of a violation of this section or section 1002 of the Oil
				Pollution Act of 1990 (33 U.S.C. 2702);
							(VII)a record of any
				administrative or enforcement action taken against the owner, operator, or
				person in charge; and
							(VIII)any additional
				information that the President determines necessary;
							(ii)use data provided by the
				Environmental Protection Agency, the Coast Guard, the Pipeline and Hazardous
				Materials Safety Administration, and other appropriate Federal agencies;
						(iii)use data protocols
				developed and managed by the Environmental Protection Agency; and
						(iv)be publicly accessible,
				including by electronic
				means.
						.
		21.Safety of
			 transportation-related offshore platforms
			(a)In
			 generalChapter 601 of title
			 49, United States Code, is amended by adding at the end the following:
				
					60138.Safety of
				transportation-related offshore platforms
						(a)In
				generalThe Secretary of
				Transportation shall conduct an analysis of the adequacy of existing
				regulations and standards for the safety of transportation-related offshore
				platforms and the impact of the integrity of such platforms on pipeline
				safety.
						(b)ConsultationIn carrying out subsection (a), the
				Secretary may consult with any agency, organization, or person with expertise
				in the design, construction, testing, operation, or maintenance of offshore
				platforms.
						(c)Report to
				CongressNot later than 24
				months after the date of enactment of this section, the Secretary shall submit
				to the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Commerce, Science, and Transportation of
				the Senate a report describing the results of the analysis conducted under
				subsection (a). The report shall include any recommendations the Secretary may
				have for addressing the safety or integrity of transportation-related offshore
				platforms, including any recommendations for legislative or regulatory
				action.
						(d)Transportation-Related
				offshore platform definedIn
				this section, the term transportation-related offshore platform
				means any platform—
							(1)located beyond the
				shoreline of the United States in State or Federal waters;
							(2)used for transporting gas
				or hazardous liquid; and
							(3)the design, construction,
				testing, operation, maintenance, and security of which is not regulated by
				another Federal agency.
							(e)LimitationNothing
				in this section applies to a production
				facility.
						.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						60138. Safety of transportation-related
				offshore
				platforms.
					
					.
			22.Evaluation and approval
			 of response plans; maximum penalties
			(a)Agency review of
			 response plans
				(1)Lead Federal agency for
			 review of response plansSection 311(j)(5)(A) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1321(j)(5)(A)) is amended by adding at
			 the end the following:
					
						(iii)In issuing the
				regulations under this paragraph, the President shall ensure that—
							(I)the owner, operator, or person in charge of
				a tank vessel, nontank vessel, or offshore facility described in subparagraph
				(C) will not be considered to have complied with this paragraph until the
				owner, operator, or person in charge submits a plan under clause (i) or (ii),
				as appropriate, to the Secretary of the department in which the Coast Guard is
				operating, or the Administrator, with respect to such offshore facilities as
				the President may designate, and the Secretary or Administrator, as
				appropriate, determines and notifies the owner, operator, or person in charge
				that the plan, if implemented, will provide an adequate response to a worst
				case discharge of oil or a hazardous substance or a substantial threat of such
				a discharge; and
							(II)the owner, operator, or
				person in charge of an onshore facility described in subparagraph (C)(iv) will
				not be considered to have complied with this paragraph until the owner,
				operator, or person in charge submits a plan under clause (i) either to the
				Secretary of Transportation, with respect to transportation-related onshore
				facilities, or the Administrator, with respect to all other onshore facilities,
				and the Secretary or Administrator, as appropriate, determines and notifies the
				owner, operator, or person in charge that the plan, if implemented, will
				provide an adequate response to a worst-case discharge of oil or a hazardous
				substance or a substantial threat of such a discharge.
							(iv)(I)The Secretary of the
				department in which the Coast Guard is operating, the Secretary of
				Transportation, or the Administrator, as appropriate, shall require that a plan
				submitted to the Secretary or Administrator for a vessel or facility under
				clause (iii)(I) or (iii)(II) by an owner, operator, or person in charge—
								(aa)contain a probabilistic risk analysis for
				all critical engineered systems of the vessel or facility; and
								(bb)adequately address all risks identified in
				the risk analysis.
								(II)The Secretary or Administrator, as
				appropriate, shall require that a risk analysis developed under subclause (I)
				include, at a minimum, the following:
								(aa)An analysis of human factors risks,
				including both organizational and management failure risks.
								(bb)An analysis of technical failure risks,
				including both component technologies and integrated systems risks.
								(cc)An analysis of interactions between humans
				and critical engineered systems.
								(dd)Quantification of the likelihood of modes
				of failure and potential consequences.
								(ee)A description of methods for reducing known
				risks.
								(III)The Secretary or Administrator, as
				appropriate, shall require an owner, operator, or person in charge that
				develops a risk analysis under subclause (I) to make the risk analysis
				available to the
				public.
							.
				(2)Review and Approval of
			 response plansSection 311(j)(5)(E) of such Act (33 U.S.C.
			 1321(j)(5)(E)) is amended to read as follows:
					
						(E)With respect to any
				response plan submitted under this paragraph for an onshore facility that,
				because of its location, could reasonably be expected to cause significant and
				substantial harm to the environment by discharging into or on the navigable
				waters or adjoining shorelines or the exclusive economic zone, and with respect
				to each response plan submitted under this paragraph for a tank vessel, nontank
				vessel, or offshore facility, the President shall—
							(i)promptly review the
				response plan;
							(ii)verify that the response plan complies with
				subparagraph (A)(iv), relating to risk analyses;
							(iii)with respect to a plan for an offshore or
				onshore facility or a tank vessel that carries liquefied natural gas, provide
				an opportunity for public notice and comment on the response plan;
							(iv)taking into
				consideration any public comments received and other appropriate factors, as
				determined by the President, require revisions to the response plan;
							(v)approve, approve with
				revisions, or disapprove the response plan;
							(vi)review the response plan
				periodically thereafter, and if applicable requirements are not met, acting
				through the head of the appropriate Federal department or agency—
								(I)issue administrative
				orders directing the owner, operator, or person in charge to comply with the
				response plan or any regulation issued under this section; or
								(II)assess civil penalties
				or conduct other appropriate enforcement actions in accordance with subsections
				(b)(6), (b)(7), and (b)(8) for failure to develop, submit, receive approval of,
				adhere to, or maintain the capability to implement the response plan, or
				failure to comply with any other requirement of this section;
								(vii)acting through the head
				of the appropriate Federal department or agency, require, at a minimum,
				biennial inspections conducted by such agency of the tank vessel, nontank
				vessel, or facility to ensure compliance with the response plan or identify
				deficiencies in such plan;
							(viii)acting through the
				head of the appropriate Federal department or agency, make the response plan
				available to the public, including on the Internet; and
							(ix)in the case of a plan
				for a nontank vessel, consider any applicable State-mandated response plan in
				effect on the date of enactment of the Coast Guard and Maritime Transportation
				Act of 2004 and ensure consistency to the extent
				practicable.
							.
				(3)Biennial
			 reportSection 311(j)(5) of such Act (33 U.S.C. 1321(j)(5)) is
			 amended by adding at the end the following:
					
						(J)Not later than 2 years
				after the date of enactment of this subparagraph, and biennially thereafter,
				the President, acting through the Administrator, the Secretary of the
				department in which the Coast Guard is operating, and the Secretary of
				Transportation, shall submit to Congress a report containing the following
				information for each owner, operator, or person in charge that submitted a
				response plan for a tank vessel, nontank vessel, or other facility under this
				paragraph:
							(i)The number of response
				plans approved, disapproved, or approved with revisions under subparagraph (E)
				annually for tank vessels, nontank vessels, and facilities of the owner,
				operator, or person in charge.
							(ii)The number of
				inspections conducted under subparagraph (E) annually for tank vessels, nontank
				vessels, and facilities of the owner, operator, or person in charge.
							(iii)A summary of each
				administrative or enforcement action taken with respect each tank vessel,
				nontank vessel, and facility of the owner, operator, or person in charge,
				including a description of the violation, the date of violation, the amount of
				each penalty proposed, and the final assessment of each penalty and an
				explanation for any reduction in a
				penalty.
							.
				(4)Administrative
			 provisions for facilitiesSection 311(m)(2) of such Act (33
			 U.S.C. 1321(m)(2)) is amended in each of subparagraphs (A) and (B) by inserting
			 , the Secretary of Transportation, before or the
			 Secretary of the department in which the Coast Guard is
			 operating.
				(b)Penalties
				(1)Administrative
			 penalties
					(A)Authority of Secretary
			 of Transportation to assess penaltiesSection 311(b)(6)(A) of
			 such Act (33 U.S.C. 1321(b)(6)(A)) is amended by inserting , the
			 Secretary of Transportation, before or the
			 Administrator.
					(B)Administrative
			 Penalties for Failure to Provide NoticeSection 311(b)(6)(A) of such Act (33 U.S.C.
			 1321(b)(6)(A)) is further amended—
						(i)in clause (i) by striking
			 paragraph (3), or and inserting paragraph
			 (3),;
						(ii)in clause (ii) by
			 striking any regulation and inserting any order or action
			 required by the President under subsection (c) or (e) or any
			 regulation;
						(iii)by redesignating clause
			 (ii) as clause (iii);
						(iv)by inserting after
			 clause (i) the following:
							
								(ii)who fails to provide notice to the
				appropriate Federal agency pursuant to paragraph (5),
				or
								; and
						(v)by adding at the end the
			 following: Whenever the President delegates the authority to issue
			 regulations under subsection (j), the agency that issues regulations pursuant
			 to that authority shall have the authority to assess a civil penalty in
			 accordance with this section for violations of such
			 regulations..
						(C)Penalty
			 amountsSection 311(b)(6)(B) of such Act (33 U.S.C.
			 1321(b)(6)(B)) is amended—
						(i)in clause (i)—
							(I)by striking
			 $10,000 and inserting $100,000; and
							(II)by striking
			 $25,000 and inserting $250,000; and
							(ii)in clause (ii)—
							(I)by striking
			 $10,000 and inserting $100,000; and
							(II)by striking
			 $125,000 and inserting $1,000,000.
							(2)Civil
			 penaltiesSection 311(b)(7) of such Act (33 U.S.C. 1321(b)(7)) is
			 amended—
					(A)in subparagraph
			 (A)—
						(i)by striking
			 $25,000 and inserting $100,000; and
						(ii)by striking
			 $1,000 and inserting $2,500;
						(B)in subparagraph (B)—
						(i)by striking
			 described in subparagraph (A);
						(ii)in clause (i) by
			 striking carry out removal of the discharge under an order of the
			 President pursuant to subsection (c); or and inserting comply
			 with any action required by the President pursuant to subsection
			 (c),;
						(iii)in clause (ii) by
			 striking (1)(B);
						(iv)by redesignating clause
			 (ii) as clause (iii);
						(v)by inserting after clause
			 (i) the following:
							
								(ii)fails to provide notice to the appropriate
				Federal agency pursuant to paragraph (5),
				or
								; and
						(vi)by striking “$25,000” and inserting
			 “$100,000”;
						(C)in subparagraph (C)—
						(i)by striking
			 $25,000 and inserting $100,000; and
						(ii)by adding at the end the
			 following: Whenever the President delegates the authority to issue
			 regulations under subsection (j), the agency that issues regulations pursuant
			 to that authority shall have the authority to order injunctive relief or assess
			 a civil penalty in accordance with this section for violations of such
			 regulations and the authority to refer the matter to the Attorney General for
			 action under subparagraph (E).;
						(D)in subparagraph
			 (D)—
						(i)by striking
			 $100,000 and inserting $1,000,000; and
						(ii)by striking
			 $3,000 and inserting $7,500; and
						(E)in subparagraph (E) by adding at the end
			 the following: The court may award appropriate relief, including a
			 temporary or permanent injunction, civil penalties, compliance requirements,
			 and punitive damages..
					(3)ApplicationThe
			 amendments made by this subsection shall apply to violations occurring on or
			 after April 19, 2010.
				(c)Clarification of
			 Federal removal authoritySection 311(c)(1)(B)(ii) of such Act (33
			 U.S.C. 1321(c)(1)(B)(ii)) is amended by striking the term monitor
			 all and inserting monitor, including through the use of an
			 administrative order, all.
			23.Oil and hazardous
			 substance cleanup technologiesSection 311(j) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(j)) is amended by adding at the end the
			 following:
			
				(9)Oil and hazardous
				substance cleanup technologiesThe President, acting through the Secretary
				of the department in which the Coast Guard is operating, shall—
					(A)in coordination with the
				heads of other appropriate Federal agencies, establish a process for—
						(i)quickly and effectively
				soliciting, assessing, and deploying offshore oil and hazardous substance
				cleanup technologies in the event of a discharge or substantial threat of a
				discharge of oil or a hazardous substance in United States waters; and
						(ii)effectively coordinating with other
				appropriate agencies, industry, academia, small businesses, and others to
				ensure the best technology available is implemented in the event of such a
				discharge or threat; and
						(B)in coordination with the heads of other
				appropriate Federal agencies, maintain a database on best available oil and
				hazardous substance cleanup technologies in the event of a discharge or
				substantial threat of a discharge of oil or a hazardous substance in United
				States
				waters.
					.
		24.Implementation of oil
			 spill prevention and response authoritiesSection 311(l) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(l)) is amended—
			(1)by striking (l)
			 The President and inserting the following:
				
					(l)Delegation and
				implementation
						(1)DelegationThe
				President
						;
				and
			(2)by adding at the end the
			 following:
				
					(2)Environmental
				Protection Agency
						(A)In
				generalThe President shall
				delegate the responsibilities under subparagraph (B) to the
				Administrator.
						(B)ResponsibilitiesThe Administrator shall ensure that
				Environmental Protection Agency personnel develop and maintain operational
				capability—
							(i)for effective inspection,
				monitoring, prevention, preparedness, and response authorities related to the
				discharge or substantial threat of a discharge of oil or a hazardous
				substance;
							(ii)to protect human health
				and safety from impacts of a discharge or substantial threat of a discharge of
				oil or a hazardous substance;
							(iii)to review and approve
				of, disapprove of, or require revisions (if necessary) to onshore facility
				response plans and to carry out all other responsibilities under subsection
				(j)(5)(E); and
							(iv)to protect the
				environment and natural resources from impacts of a discharge or substantial
				threat of a discharge of oil or a hazardous substance.
							(3)Coast Guard
						(A)In
				generalThe President shall
				delegate the responsibilities under subparagraph (B) to the Secretary of the
				department in which the Coast Guard is operating.
						(B)ResponsibilitiesThe Secretary shall ensure that Coast Guard
				personnel develop and maintain operational capability—
							(i)to establish and enforce
				regulations and standards for procedures, methods, equipment, and other
				requirements to prevent and to contain a discharge of oil or a hazardous
				substance from a tank vessel, nontank vessel, or offshore facility;
							(ii)to establish and enforce
				regulations, and to carry out all other responsibilities, under subsection
				(j)(5)(A);
							(iii)to review and approve
				of, disapprove of, or require revisions (if necessary) to tank vessel, nontank
				vessel, and offshore facility response plans and to carry out all other
				responsibilities under subsection (j)(5)(E);
							(iv)for effective
				inspection, monitoring, prevention, preparedness, and response authorities
				related to the discharge or substantial threat of a discharge of oil or a
				hazardous substance from a tank vessel, nontank vessel, or offshore
				facility;
							(v)to protect the public
				from impacts of a discharge or substantial threat of a discharge of oil or a
				hazardous substance in United States waters; and
							(vi)to protect the
				environment and natural resources from impacts of a discharge or substantial
				threat of a discharge of oil or a hazardous substance in United States
				waters.
							(C)Role as first
				responder
							(i)In
				generalThe responsibilities delegated to the Secretary under
				subparagraph (B) shall be sufficient to allow the Coast Guard to act as a first
				responder to a discharge or substantial threat of a discharge of oil or a
				hazardous substance from a tank vessel, nontank vessel, or offshore
				facility.
							(ii)CapabilitiesThe President shall ensure that the Coast
				Guard has sufficient personnel and resources to act as a first responder as
				described in clause (i), including the resources necessary for on-going
				training of personnel, acquisition of equipment (including containment booms,
				dispersants, and skimmers), and prepositioning of equipment.
							(D)ContractsThe
				Secretary may enter into contracts with private and nonprofit organizations for
				personnel and equipment in carrying out the responsibilities delegated to the
				Secretary under subparagraph (B).
						(4)Department of
				Transportation
						(A)In
				generalThe President shall delegate the responsibilities under
				subparagraph (B) to the Secretary of Transportation.
						(B)ResponsibilitiesThe Secretary of Transportation
				shall—
							(i)establish and enforce regulations and
				standards for procedures, methods, equipment, and other requirements to prevent
				and to contain discharges of oil and hazardous substances from
				transportation-related onshore facilities;
							(ii)have the authority to
				review and approve of, disapprove of, or require revisions (if necessary) to
				transportation-related onshore facility response plans and to carry out all
				other responsibilities under subsection (j)(5)(E); and
							(iii)ensure that Department
				of Transportation personnel develop and maintain operational capability—
								(I)for effective inspection,
				monitoring, prevention, preparedness, and response authorities related to the
				discharge or substantial threat of a discharge of oil or a hazardous substance
				from a transportation-related onshore facility;
								(II)to protect the public from the impacts of a
				discharge or substantial threat of a discharge of oil or a hazardous substance
				from a transportation-related onshore facility; and
								(III)to protect the environment and natural
				resources from the impacts of a discharge or substantial threat of a discharge
				of oil or a hazardous substance from a transportation-related onshore
				facility.
								.
			25.Disaster damage
			 notification and assessment
			(a)In
			 generalSection 60108 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(e)Disaster damage
				notification and assessment
						(1)Notification
				requiredIn the event of a manmade or natural disaster, the
				operator of a pipeline facility in an affected location shall notify the
				Secretary not later than 12 hours after the cessation of the disaster, as
				determined by the Secretary, or an earlier time determined appropriate by the
				Secretary, of any changes to the operational status of the pipeline facility,
				including information concerning physical damages, releases of highly volatile
				liquid, other hazardous liquid, or gas, disruptions in service, and projected
				dates for return to service.
						(2)Preparation of damage
				assessmentsNot later than 30
				days after the cessation of a manmade or natural disaster, as determined by the
				Secretary, the operator of a pipeline facility in an affected location shall
				develop and transmit to the Secretary a written damage assessment. The damage
				assessment, at a minimum, shall—
							(A)identify any physical
				damage to the pipeline facility and any other credible threat or hazard to the
				pipeline facility;
							(B)assess the extent of any
				physical damage to the pipeline facility and any other credible threat or
				hazard to the pipeline facility;
							(C)evaluate the integrity of
				the pipeline facility;
							(D)if necessary, provide a
				schedule for repairing or abandoning the pipeline facility; and
							(E)meet any other
				requirements the Secretary determines are appropriate by regulation.
							(3)AbandonmentAn
				operator of a pipeline facility shall notify the Secretary promptly if the
				operator determines that the pipeline facility must be abandoned as a result of
				a manmade or natural disaster.
						(4)OtherAn
				operator of a pipeline facility shall retain, and make available to the
				Secretary on request, a copy of any report prepared under this subsection for
				at least 5 years.
						(5)DefinitionsIn
				this subsection, the following definitions apply:
							(A)AbandonThe
				term abandon means permanently remove from service.
							(B)Affected
				locationThe term affected location means any area
				directly or substantially affected by a manmade or natural disaster, as
				determined by the Secretary.
							(C)Manmade or natural
				disasterThe term
				manmade or natural disaster means any hurricane, tornado, tidal
				wave, tsunami, earthquake, volcanic eruption, or, regardless of cause, any
				fire, flood, or explosion, or any similar catastrophe in the United States that
				causes, or may cause, substantial damage or injury to persons, property, or the
				environment, as determined by the
				Secretary.
							.
			(b)Regulations
				(1)Final
			 ruleThe Secretary of
			 Transportation shall issue a final rule establishing procedures to carry out
			 section 60108(e) of title 49, United States Code, not later than 1 year after
			 the date of enactment of this Act.
				(2)Interim
			 guidanceFor the period beginning on the date of enactment of
			 this Act and ending on the date of issuance of a rule under paragraph (1), or
			 the date that is 45 days after such date of enactment, whichever is earlier,
			 the Secretary shall issue interim guidance to the operator of a pipeline
			 facility requiring notification of the Secretary and an assessment of pipeline
			 facilities located in an affected area in the case of a manmade or natural
			 disaster.
				26.Impacts to Indian
			 TribesSection 1002(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2702(b)(2)) is amended—
			(1)in subparagraph (D) by
			 striking or a political subdivision thereof and inserting
			 a political subdivision of a State, or an Indian tribe;
			 and
			(2)in subparagraph (F) by
			 striking or a political subdivision of a State and inserting
			 a political subdivision of a State, or an Indian tribe.
			27.National Commission
			 study of Federal management and oversight of offshore drilling
			(a)In
			 generalThe National Commission on the BP Deepwater Horizon Oil
			 Spill and Offshore Drilling established by Executive Order No. 13543 dated May
			 21, 2010 (in this section referred to as the Commission), shall
			 develop recommendations for—
				(1)improvements to Federal
			 laws, regulations, and industry practices applicable to offshore drilling that
			 would—
					(A)ensure the effective
			 oversight, inspection, monitoring, and response capabilities; and
					(B)protect human health and
			 safety, occupational health and safety, and the environment and natural
			 resources; and
					(2)organizational or other
			 reforms of Federal agencies or processes, including the creation of new
			 agencies, as necessary, to ensure that the improvements described in paragraph
			 (1) are implemented and maintained.
				(b)PurposesIn
			 developing recommendations under subsection (a), the Commission shall ensure
			 that the following goals are met:
				(1)Ensuring the safe
			 operation and maintenance of offshore drilling platforms or vessels.
				(2)Protecting the health and
			 safety of workers on offshore drilling platforms or vessels.
				(3)Protecting the overall
			 environment and natural resources surrounding ongoing and potential offshore
			 drilling sites.
				(4)Protecting the health and
			 safety of workers that service offshore drilling platforms or vessels.
				(5)Developing and
			 maintaining Federal agency expertise on the safe and effective use of offshore
			 drilling technologies, including technologies to minimize the risk of release
			 of oil from offshore drilling platforms or vessels.
				(6)Encouraging the
			 development and implementation of efficient and effective oil spill response
			 techniques and technologies that minimize or eliminate any adverse effects on
			 natural resources or the environment that result from response
			 activities.
				(7)Protecting the health and
			 safety of first responders against releases of oil from offshore drilling
			 platforms or vessels.
				(8)Ensuring that the Federal
			 agencies regulating offshore drilling are staffed with, and managed by, career
			 professionals, who are—
					(A)permitted to exercise
			 independent professional judgments and make safety the highest priority in
			 carrying out their responsibilities;
					(B)not subject to undue
			 influence from regulated interests or political appointees; and
					(C)subject to strict
			 regulation to prevent improper relationships with regulated interests and to
			 eliminate real or perceived conflicts of interests.
					(c)Report to
			 CongressIn coordination with the final public report to the
			 President, the Commission shall submit to Congress a report containing the
			 recommendations developed under subsection (a).
			28.Federal enforcement
			 actionsSection 309(g)(6)(A)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1319(g)(6)(A)) is amended
			 by striking or section 311(b).
		29.Time required before
			 electing to proceed with judicial claim or against the FundParagraph (2) of section 1013(c) of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2713(c)) is amended by striking
			 90 and inserting 45.
		30.Report on former Coast
			 Guard officials employed by recognized organizations of foreign flag
			 administrations
			(a)Report
			 requiredNot later than 1 year after the date of enactment of
			 this Act and annually thereafter, the Comptroller General of the United States
			 shall submit a report to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate on the employment during the preceding year of
			 individuals who were Coast Guard officials in the previous 5-year period, by
			 recognized organizations contracted to administer maritime programs for foreign
			 flag administrations.
			(b)Objectives of
			 reportAt a minimum, the report required by this section shall
			 assess the extent to which former Coast Guard officials who received
			 compensation from recognized organizations were assigned to work on matters
			 over which the former Coast Guard officials had oversight, inspection
			 responsibility, or decision-making authority when the officials served in or
			 worked for the Coast Guard. The report shall assess the extent to which former
			 Coast Guard officials were provided compensation by recognized organizations
			 and the positions held by former Coast Guard officials in the preceding
			 calendar year.
			(c)Confidentiality
			 requirementThe report required by this subsection shall not
			 include the names of the former Coast Guard officials who received compensation
			 from recognized organizations.
			(d)Access to
			 informationThe Comptroller General may seek agreements with
			 recognized organizations to obtain access to information for the purpose of
			 preparing reports required by this section.
			(e)DefinitionsIn
			 this section:
				(1)Foreign flag
			 administrationThe term foreign flag administration
			 means the maritime administration, maritime agency, or similar governmental
			 organization of a country other than the United States that maintains a
			 register of vessels and performs some or all of the following statutory
			 functions with respect to maritime programs:
					(A)Issues certificates of
			 registry and manning certificates.
					(B)Conducts or contracts
			 with recognized organizations to conduct safety inspections.
					(C)Issues radio station
			 licenses.
					(D)Certifies maritime
			 officers and unlicensed seamen and conducts inquiries into charges of
			 incompetence or misconduct.
					(E)Regulates the
			 construction, equipment, and operation of vessels under its flag.
					(F)Monitors vessels’
			 compliance with international and national standards for marine safety,
			 pollution prevention, and security.
					(G)Investigates marine
			 casualties.
					(2)Recognized
			 organizationThe term recognized organization means
			 an organization, such as a classification society or a corporation, to which a
			 foreign flag administration has delegated some or all of its statutory
			 functions with respect to maritime programs.
				(3)Coast Guard
			 officialThe term Coast Guard official includes
			 former Coast Guard officers, enlisted personnel, or civilian employees who had
			 responsibilities for—
					(A)issuing certificates of
			 registry and manning certificates;
					(B)safety
			 inspections;
					(C)certification of maritime
			 officers and unlicensed seamen;
					(D)conducting inquiries into
			 charges of incompetence or misconduct of maritime officers and unlicensed
			 seamen;
					(E)regulation of the
			 construction, equipment, and operation of vessels;
					(F)monitoring vessels’
			 compliance with international and national standards for marine safety,
			 pollution prevention, and security; or
					(G)investigating marine
			 casualties.
					31.Authorized level of
			 Coast Guard personnelThe
			 Coast Guard is authorized an end-of-year strength for active duty personnel of
			 47,300 for fiscal year 2011, of which at least 300 personnel shall be assigned
			 to implement the activities of the Coast Guard under this Act, including the
			 amendments made by this Act.
		32.Clarification of
			 memorandums of understandingNot later than September 30, 2011, the
			 President (acting through the head of the appropriate Federal department or
			 agency) shall implement or revise, as appropriate, memorandums of understanding
			 to clarify the roles and jurisdictional responsibilities of the Environmental
			 Protection Agency, the Coast Guard, the Department of Transportation, and other
			 Federal agencies relating to the prevention of oil discharges from tank
			 vessels, nontank vessels, and facilities subject to the Oil Pollution Act of
			 1990.
		33.Study of health effects
			 of oil spill
			(a)StudyThe Director of the Agency for Toxic
			 Substances and Disease Registry and the Director of the Centers for Disease
			 Control and Prevention shall jointly—
				(1)conduct a comprehensive
			 study of—
					(A)the effects on human
			 health of exposure to petroleum and other substances released in the oil spill
			 or used or produced in response to the oil spill, including chemicals used to
			 disperse the oil;
					(B)the effects on human
			 health of secondary exposure to such substances in an aerosolized form;
					(C)whether such substances
			 include or produce airborne carcinogens, and the effects of any such
			 carcinogens; and
					(D)the effects of exposure described in
			 subparagraphs (A) and (B) on a child of an individual born after the individual
			 has been subject to such exposure; and
					(2)beginning as soon as
			 practicable after the date of enactment of this Act, complete a baseline
			 assessment to determine the health status of individuals exposed as described
			 in subparagraph (A) or (B) of paragraph (1) in order to gather data that may be
			 compared with data gathered later under paragraph (1) to determine any change
			 in health status from continued exposure.
				(b)Public Health
			 AssessmentThe Director of the Agency for Toxic Substances and
			 Disease Registry shall conduct a public health assessment of persons who are
			 thought to have an epidemiological link to the substances described in
			 subsection (a)(1)(A).
			(c)ReportThe
			 Directors shall submit to Congress a report on the results of the study and
			 baseline assessment under subsection (a) and the assessment under subsection
			 (b). The report shall be submitted not later than two years after the date of
			 enactment of this Act and shall include the findings of the Directors on the
			 matters covered by the report. The Directors shall include in the report a list
			 of diseases or conditions that are found to exist within the populations
			 specified in subsection (a)(1) and their rate of occurrence compared to the
			 general population.
			(d)Oil spill
			 definedFor purposes of this
			 section, the term oil spill means the oil spill resulting from the
			 explosion and collapse of the mobile offshore drilling unit Deepwater
			 Horizon.
			34.Offshore energy
			 security
			(a)Offshore facilities
			 constructed after the date of enactment of this Act for operation in the United
			 States Exclusive Economic Zone for purposes of any form of energy production
			 shall be built in the United States.
			(b)Foreign-built offshore
			 facilities not operating in the United States Exclusive Economic Zone for
			 purposes of any form of energy production on the date of enactment of this Act
			 shall not operate in the United States Exclusive Economic Zone for such
			 purposes after the date of enactment of this Act.
			35.Oil spill response
			 vessel database
			(a)RequirementNot
			 later than 90 days after the date of enactment of this Act, the Commandant of
			 the Coast Guard shall complete an inventory of all vessels operating in the
			 waters of the United States that are capable of meeting oil spill response
			 needs designated in the National Contingency Plan authorized by section 311(d)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1321(d)).
			(b)CategorizationThe
			 inventory required under subsection (a) shall categorize such vessels by
			 capabilities, type, function, and location.
			(c)Maintenance of
			 databaseThe Commandant shall
			 maintain a database containing the results of the inventory required under
			 subsection (a) and update the information in the database on no less than a
			 quarterly basis.
			(d)AvailabilityThe Commandant may make information
			 regarding the location and capabilities of oil spill response vessels available
			 to a Federal On-Scene Coordinator designated under section 311 of such Act (33
			 U.S.C. 1321) to assist in the response to an oil spill or other incident in the
			 waters of the United States.
			36.Offshore sensing and
			 monitoring systems
			(a)RequirementSubtitle
			 A of title IV of the Oil Pollution Act of 1990 is amended by adding at the end
			 the following new section:
				
					4119.Offshore sensing and
				monitoring systems
						(a)In
				generalThe equipment required to be available under section
				311(j)(5)(D)(iii) of the Federal Water Pollution Control Act for facilities
				listed in section 311(j)(5)(C)(iii) of such Act and located in more than 500
				feet of water includes sensing and monitoring systems that meet the
				requirements of this section.
						(b)Systems
				requirementsSensing and monitoring systems required under
				subsection (a) shall—
							(1)use an integrated,
				modular, expandable, multi-sensor, open-architecture design and technology with
				interoperable capability;
							(2)be capable of—
								(A)operating for at least 25
				years;
								(B)real-time physical,
				biological, geological, and environmental monitoring;
								(C)providing alerts in the
				event of anomalous circumstances;
								(D)providing docking bases
				to accommodate spatial sensors for remote inspection and monitoring; and
								(E)collecting chemical
				boundary condition data for drift and flow modeling; and
								(3)include—
								(A)an uninterruptible power
				source;
								(B)a spatial sensor;
				and
								(C)secure Internet access to
				real-time physical, biological, geological, and environmental monitoring data
				gathered by the system
				sensors.
								.
			(b)Request for
			 informationWithin 60 days after the date of enactment of this
			 Act, the Secretary of the department in which the Coast Guard is operating
			 shall issue a request for information to determine the most capable and
			 efficient domestic systems that meet the requirements under section 4119 of the
			 Oil Pollution Act of 1990, as amended by this section.
			(c)Implementing
			 regulationsWithin 180 days after the date of enactment of this
			 Act, the Secretary of the department in which the Coast Guard is operating
			 shall issue regulations to implement section 4119 of the Oil Pollution Act of
			 1990 as amended by this section.
			(d)Clerical
			 amendmentThe table of contents in section 2 of the Oil Pollution
			 Act of 1990 is amended by adding at the end of the items relating to such
			 subtitle the following new item:
				
					
						Sec. 4119. Offshore sensing and monitoring
				systems.
					
					.
			37.Vice commandant; vice
			 admirals
			(a)Vice
			 commandant
				(1)Section 41 of title 14,
			 United States Code, is amended by striking an admiral, and
			 inserting admirals,.
				(2)The fourth sentence of
			 section 47 of such title is amended by striking vice admiral and
			 inserting admiral.
				(b)Vice
			 admiralsSection 50 of such title is amended to read as
			 follows:
				
					50.Vice admirals
						(a)(1)The President may
				designate no more than 4 positions of importance and responsibility that shall
				be held by officers who—
								(A)while so serving, shall
				have the grade of vice admiral, with the pay and allowances of that grade;
				and
								(B)shall perform such duties
				as the Commandant may prescribe.
								(2)The President may
				appoint, by and with the advice and consent of the Senate, and reappoint, by
				and with the advice and consent of the Senate, to any such position an officer
				of the Coast Guard who is serving on active duty above the grade of captain.
				The Commandant shall make recommendations for such appointments.
							(b)(1)The appointment and the
				grade of vice admiral shall be effective on the date the officer assumes that
				duty and, except as provided in paragraph (2) of this subsection or in section
				51(d) of this title, shall terminate on the date the officer is detached from
				that duty.
							(2)An officer who is
				appointed to a position designated under subsection (a) shall continue to hold
				the grade of vice admiral—
								(A)while under orders
				transferring the officer to another position designated under subsection (a),
				beginning on the date the officer is detached from that duty and terminating on
				the date before the day the officer assumes the subsequent duty, but not for
				more than 60 days;
								(B)while hospitalized,
				beginning on the day of the hospitalization and ending on the day the officer
				is discharged from the hospital, but not for more than 180 days; and
								(C)while awaiting
				retirement, beginning on the date the officer is detached from duty and ending
				on the day before the officer’s retirement, but not for more than 60
				days.
								(c)(1)An appointment of an
				officer under subsection (a) does not vacate the permanent grade held by the
				officer.
							(2)An officer serving in a
				grade above rear admiral who holds the permanent grade of rear admiral (lower
				half) shall be considered for promotion to the permanent grade of rear admiral
				as if the officer was serving in the officer’s permanent grade.
							(d)Whenever a vacancy occurs
				in a position designated under subsection (a), the Commandant shall inform the
				President of the qualifications needed by an officer serving in that position
				or office to carry out effectively the duties and responsibilities of that
				position or
				office.
						.
			(c)RepealSection
			 50a of such title is repealed.
			(d)Conforming
			 amendmentsSection 51 of such title is amended—
				(1)by striking subsections
			 (a), (b), and (c) and inserting the following:
					
						(a)An officer, other than
				the Commandant, who, while serving in the grade of admiral or vice admiral, is
				retired for physical disability shall be placed on the retired list with the
				highest grade in which that officer served.
						(b)An officer, other than
				the Commandant, who is retired while serving in the grade of admiral or vice
				admiral, or who, after serving at least 2½ years in the
				grade of admiral or vice admiral, is retired while serving in a lower grade,
				may in the discretion of the President, be retired with the highest grade in
				which that officer served.
						(c)An officer, other than
				the Commandant, who, after serving less than 2½ years in
				the grade of admiral or vice admiral, is retired while serving in a lower
				grade, shall be retired in his permanent
				grade.
						;
				and
				(2)by striking Area
			 Commander, or Chief of Staff in subsection (d)(2) and inserting
			 or Vice Admiral.
				(e)Continuity of
			 gradeSection 52 of such title is amended by inserting or
			 admiral after vice admiral the first place it
			 appears.
			(f)Continuation on active
			 dutyThe second sentence of section 290(a) of such title is
			 amended to read as follows: Officers, other than the Commandant, serving
			 for the time being or who have served in the grade of vice admiral or admiral
			 are not subject to consideration for continuation under this subsection, and as
			 to all other provisions of this section shall be considered as having been
			 continued at the grade of rear admiral..
			(g)Clerical
			 amendments
				(1)The section caption for
			 section 47 of such title is amended to read as follows:
					
						47.Vice Commandant;
				appointment
						.
				(2)The section caption for
			 section 52 of such title is amended to read as follows:
					
						52.Vice admirals and
				admiral, continuity of
				grade
						.
				(3)The analysis for chapter
			 3 of such title is amended—
					(A)by striking the item
			 relating to section 47 and inserting the following:
						
							
								47. Vice Commandant;
				appointment.
							
							;
					(B)by striking the item
			 relating to section 50a;
					(C)by striking the item
			 relating to section 50 and inserting the following:
						
							
								50. Vice
				admirals.
							
							;
				  and
					(D)by striking the item
			 relating to section 52 and inserting the following:
						
							
								52. Vice admirals and admiral, continuity of
				grade.
							
							.
					(h)Technical
			 correctionSection 47 of such title is further amended by
			 striking subsection in the fifth sentence and inserting
			 section.
			(i)Treatment of
			 Incumbents; Transition
				(1)Notwithstanding any other
			 provision of law, the officer who, on the date of enactment of this Act, is
			 serving as Vice Commandant—
					(A)shall continue to serve
			 as Vice Commandant;
					(B)shall have the grade of
			 admiral with pay and allowances of that grade; and
					(C)shall not be required to
			 be reappointed by reason of the enactment of that Act.
					(2)Notwithstanding any other
			 provision of law, an officer who, on the date of enactment of this Act, is
			 serving as Chief of Staff, Commander, Atlantic Area, or Commander, Pacific
			 Area—
					(A)shall continue to have
			 the grade of vice admiral with pay and allowance of that grade until such time
			 that the officer is relieved of his duties and appointed and confirmed to
			 another position as a vice admiral or admiral; or
					(B)for the purposes of
			 transition, may continue at the grade of vice admiral with pay and allowance of
			 that grade, for not more than 1 year after the date of enactment of this Act,
			 to perform the duties of the officer’s former position and any other such
			 duties that the Commandant prescribes.
					38.Oil and gas exploration
			 and productionSection 502 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended—
			(1)by striking paragraph
			 (24); and
			(2)by redesignating
			 paragraph (25) as paragraph (24).
			39.Authorization of
			 appropriations
			(a)Coast
			 GuardIn addition to amounts
			 made available pursuant to section 1012(a)(5)(A) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2712(a)(5)(A)), there is authorized to be appropriated to the
			 Secretary of the department in which the Coast Guard is operating from the Oil
			 Spill Liability Trust Fund established by section 9509 of the Internal Revenue
			 Code of 1986 (26 U.S.C. 9509) the following:
				(1)For fiscal year 2011, $15,000,000.
				(2)For each of fiscal years 2012 through 2015,
			 $16,000,000.
				(b)Environmental
			 Protection AgencyThere is
			 authorized to be appropriated to the Administrator of the Environmental
			 Protection Agency from the Oil Spill Liability Trust Fund to implement this Act
			 and the amendments made by this Act $10,000,000 for each of fiscal years 2011
			 through 2015.
			(c)Department of
			 TransportationThere is
			 authorized to be appropriated to the Secretary of Transportation from the Oil
			 Spill Liability Trust Fund to carry out the purposes of this Act and the
			 amendments made by this Act the following:
				(1)For each of fiscal years
			 2011 through 2013, $7,000,000.
				(2)For each of fiscal years
			 2014 and 2015, $6,000,000.
				
	
		July 27, 2010
		Reported from the
		  Committee on Transportation and
		  Infrastructure
		July 27, 2010
		Committees on the Judiciary and
		  Natural Resources
		  discharged; committed to the Committee of the Whole House on the State of the
		  Union and ordered to be printed
	
